Exhibit 10.15

 

AMENDED AND RESTATED SUBTENANT GUARANTY AGREEMENT

 

(LEASE NO. 3)

 

THIS AMENDED AND RESTATED SUBTENANT GUARANTY AGREEMENT (this “Agreement”) is
made and given as of June 30th, 2008, by each of the parties listed on the
signature page hereof as a Subtenant Guarantor (each a “Subtenant Guarantor” and
collectively, the “Subtenant Guarantors”), for the benefit of SNH SOMERFORD
PROPERTIES TRUST, a Maryland real estate investment trust, SPTIHS PROPERTIES
TRUST, a Maryland real estate investment trust, and SPTMNR PROPERTIES TRUST, a
Maryland real estate investment trust (together with their successors and
assigns, collectively, the “Landlord”).

 

W I T N E S S E T H :

 

WHEREAS, the Landlord and Five Star Quality Care Trust, a Maryland business
trust (“Tenant”), are parties to that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as the same has been amended to date
(as so amended, the “Original Lease”); and

 

WHERAS, pursuant to various Sublease Agreements, dated as of various dates,
Tenant has subleased certain portions of the premises demised under the Original
Lease to the Subtenant Guarantors; and

 

WHEREAS, in connection with the Original Lease, the Subtenant Guarantors
guarantee all of the payment and performance obligations of Tenant with respect
to the Original Lease, pursuant to that certain Guaranty Agreement dated as of
October 25, 2002, as confirmed from time to time (as so confirmed, the “Original
Guaranty”); and

 

WHEREAS, as of the date hereof the Landlord and Tenant are amending, restating
and bifurcating the Original Lease into two separate leases, one of which shall
be named the Amended and Restated Master Lease Agreement (Lease No. 3), (the
“Amended Lease No. 3”); and

 

WHEREAS, Subtenant Guarantors and the Landlord now wish to amend, restate and
bifurcate the Original Guaranty into two separate guarantees, one of which shall
provide for the

 

--------------------------------------------------------------------------------


 

Subtenant Guarantors to guaranty the obligations of Tenant under the Amended
Lease No. 3; and

 

WHEREAS, the transactions contemplated by the Amended Lease No. 3 are of direct
material benefit to the Subtenant Guarantors;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Original Guaranty is amended and restated to read as
follows:

 

1.                                       Certain Terms.  Capitalized terms used
and not otherwise defined in this Agreement shall have the meanings ascribed to
such terms in the Amended Lease No. 3.  The Amended Lease No. 3 and the
Incidental Documents are herein collectively referred to as the “Transaction
Documents.”

 

2.                                       Guaranteed Obligations.  For purposes
of this Agreement the term “Guaranteed Obligations” shall mean the payment and
performance of each and every obligation of Tenant to the Landlord under the
Amended Lease No. 3 and the Transaction Documents or relating thereto, whether
now existing or hereafter arising, and including, without limitation, the
payment of the full amount of the Rent payable under the Amended Lease No. 3.

 

3.                                       Representations and Covenants.  Each
Subtenant Guarantor jointly and severally represents, warrants, covenants, and
agrees that:

 

3.1              Incorporation of Representations and Warranties.  The
representations and warranties of Tenant and its Affiliated Persons set forth in
the Transaction Documents are true and correct on and as of the date hereof in
all material respects.

 

3.2              Performance of Covenants and Agreements.  Each Subtenant
Guarantor hereby agrees to take all lawful action in its power to cause Tenant
duly and punctually to perform all of the covenants and agreements set forth in
the Transaction Documents.

 

3.3              Validity of Agreement.  Each Subtenant Guarantor has duly and
validly executed and delivered this Agreement; this Agreement constitutes the
legal, valid and binding obligation of such Subtenant Guarantor, enforceable
against such Subtenant Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to bankruptcy, fraudulent

 

2

--------------------------------------------------------------------------------


 

conveyance, insolvency, reorganization, moratorium and other laws relating to or
affecting creditors’ rights generally and subject to general equitable
principles, regardless of whether enforceability is considered in a proceeding
at law or in equity; and the execution, delivery and performance of this
Agreement have been duly authorized by all requisite action of such Subtenant
Guarantor and such execution, delivery and performance by such Subtenant
Guarantor will not result in any breach of the terms, conditions or provisions
of, or conflict with or constitute a default under, or result in the creation of
any lien, charge or encumbrance upon any of the property or assets of such
Subtenant Guarantor pursuant to the terms of, any indenture, mortgage, deed of
trust, note, other evidence of indebtedness, agreement or other instrument to
which it may be a party or by which it or any of its property or assets may be
bound, or violate any provision of law, or any applicable order, writ,
injunction, judgment or decree of any court or any order or other public
regulation of any governmental commission, bureau or administrative agency.

 

3.4              Payment of Expenses.  Each Subtenant Guarantor agrees, as
principal obligor and not as guarantor only, to pay to the Landlord forthwith,
upon demand, in immediately available federal funds, all costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred or expended by
the Landlord in connection with the enforcement of this Agreement, together with
interest on amounts recoverable under this Agreement from the time such amounts
become due until payment at the Overdue Rate.  The Subtenant Guarantors’
covenants and agreements set forth in this Section 3.4 shall survive the
termination of this Agreement.

 

3.5              Notices.  Each Subtenant Guarantor shall promptly give notice
to the Landlord of any event known to it which might reasonably result in a
material adverse change in its financial condition.

 

3.6              Reports.  Each Subtenant Guarantor shall promptly provide to
the Landlord each of the financial reports, certificates and other documents
required of it under the Transaction Documents.

 

3.7              Books and Records.  Each Subtenant Guarantor shall at all times
keep proper books of record and account in which full, true and correct entries
shall be made of its transactions in accordance with generally accepted
accounting principles and shall set aside on its books from its earnings for
each fiscal year all such proper reserves, including

 

3

--------------------------------------------------------------------------------


 

reserves for depreciation, depletion, obsolescence and amortization of its
properties during such fiscal year, as shall be required in accordance with
generally accepted accounting principles, consistently applied, in connection
with its business.  Each Subtenant Guarantor shall permit access by the Landlord
and their agents to the books and records maintained by such Subtenant Guarantor
during normal business hours and upon reasonable notice.  Any proprietary
information obtained by the Landlord with respect to such Subtenant Guarantor
pursuant to the provisions of this Agreement shall be treated as confidential,
except that such information may be disclosed or used, subject to appropriate
confidentiality safeguards, pursuant to any court order or in any litigation
between the parties and except further that the Landlord may disclose such
information to its prospective lenders, provided that the Landlord shall direct
such lenders to maintain such information as confidential.

 

3.8              Taxes, Etc.  Each Subtenant Guarantor shall pay and discharge
promptly as they become due and payable all taxes, assessments and other
governmental charges or levies imposed upon such Subtenant Guarantor or the
income of such Subtenant Guarantor or upon any of the property, real, personal
or mixed, of such Subtenant Guarantor, or upon any part thereof, as well as all
claims of any kind (including claims for labor, materials and supplies) which,
if unpaid, might by law become a lien or charge upon any property and result in
a material adverse change in the financial condition of such Subtenant
Guarantor; provided, however, that such Subtenant Guarantor shall not be
required to pay any such tax, assessment, charge, levy or claim if the amount,
applicability or validity thereof shall currently be contested in good faith by
appropriate proceedings or other appropriate actions promptly initiated and
diligently conducted and if such Subtenant Guarantor shall have set aside on its
books such reserves of such Subtenant Guarantor, if any, with respect thereto as
are required by generally accepted accounting principles.

 

3.9              Legal Existence of Subtenant Guarantors. Each Subtenant
Guarantor shall do or cause to be done all things necessary to preserve and keep
in full force and effect its legal existence.

 

3.10        Compliance.  Each Subtenant Guarantor shall use reasonable business
efforts to comply in all material respects with all applicable statutes, rules,
regulations and orders of, and all applicable restrictions imposed by, all
governmental authorities in respect of the conduct of its business and the

 

4

--------------------------------------------------------------------------------


 

ownership of its property (including, without limitation, applicable statutes,
rules, regulations, orders and restrictions relating to environmental, safety
and other similar standards or controls).

 

3.11        Insurance.  Each Subtenant Guarantor shall maintain, with
financially sound and reputable insurers, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by owners of established reputation engaged in the same or similar
businesses and similarly situated, in such amounts and by such methods as shall
be customary for such owners and deemed adequate by such Subtenant Guarantor.

 

3.12        Financial Statements, Etc.  The financial statements previously
delivered to the Landlord by each Subtenant Guarantor, if any, fairly present
the financial condition of such Subtenant Guarantor in accordance with generally
accepted accounting principles consistently applied and there has been no
material adverse change from the date thereof through the date hereof.

 

3.13        No Change in Control.  No Subtenant Guarantor shall permit the
occurrence of any direct or indirect Change in Control of Tenant or of such
Subtenant Guarantor.

 

4.                                       Guarantee.  Each Subtenant Guarantor
hereby unconditionally guarantees that the Guaranteed Obligations which are
monetary obligations shall be paid in full when due and payable, whether upon
demand, at the stated or accelerated maturity thereof pursuant to any
Transaction Document, or otherwise, and that the Guaranteed Obligations which
are performance obligations shall be fully performed at the times and in the
manner such performance is required by the Transaction Documents.  With respect
to the Guaranteed Obligations which are monetary obligations, this guarantee is
a guarantee of payment and not of collectibility and is absolute and in no way
conditional or contingent.  In case any part of the Guaranteed Obligations shall
not have been paid when due and payable or performed at the time performance is
required, the Subtenant Guarantors shall, in the case of monetary obligations,
within five (5) Business Days after receipt of notice from the Landlord, pay or
cause to be paid to the Landlord the amount thereof as is then due and payable
and unpaid (including interest and other charges, if any, due thereon through
the date of payment in accordance with the applicable provisions of the
Transaction Documents) or, in the case of non-monetary

 

5

--------------------------------------------------------------------------------


 

obligations, perform or cause to be performed such obligations in accordance
with the Transaction Documents.

 

5.                                       Set-Off.  Each Subtenant Guarantor
hereby authorizes the Landlord, at any time and without notice to set off the
whole or any portion or portions of any or all sums credited by or due from the
Landlord to it against amounts payable under this Agreement.  The Landlord shall
promptly notify such Subtenant Guarantor of any such set-off made by the
Landlord and the application made by the Landlord of the proceeds thereof.

 

6.                                       Unenforceability of Guaranteed
Obligations, Etc.  If Tenant is for any reason under no legal obligation to
discharge any of the Guaranteed Obligations (other than because the same have
been previously discharged in accordance with the terms of the Transaction
Documents), or if any other moneys included in the Guaranteed Obligations have
become unrecoverable from Tenant by operation of law or for any other reason,
including, without limitation, the invalidity or irregularity in whole or in
part of any Guaranteed Obligation or of any Transaction Document or any
limitation on the liability of Tenant thereunder not contemplated by the
Transaction Documents or any limitation on the method or terms of payment
thereunder which may now or hereafter be caused or imposed in any manner
whatsoever, the guarantees contained in this Agreement shall nevertheless remain
in full force and effect and shall be binding upon each Subtenant Guarantor to
the same extent as if such Subtenant Guarantor at all times had been the
principal debtor on all such Guaranteed Obligations.

 

7.                                       Additional Guarantees.  This Agreement
shall be in addition to any other guarantee or other security for the Guaranteed
Obligations and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guarantee or security or by any waiver, amendment,
release or modification thereof.

 

8.                                       Consents and Waivers, Etc.  Each
Subtenant Guarantor hereby acknowledges receipt of correct and complete copies
of each of the Transaction Documents, and consents to all of the terms and
provisions thereof, as the same may be from time to time hereafter amended or
changed in accordance with the terms and conditions thereof, and, except as
otherwise provided herein, to the maximum extent permitted by applicable law,
waives (a) presentment, demand for payment, and protest of nonpayment, of any
principal of or interest on any of the Guaranteed Obligations, (b) notice of
acceptance of this Agreement and of diligence, presentment, demand and protest,

 

6

--------------------------------------------------------------------------------


 

(c) notice of any default hereunder and any default, breach or nonperformance or
Event of Default under any of the Guaranteed Obligations or the Transaction
Documents, (d) notice of the terms, time and place of any private or public sale
of any collateral held as security for the Guaranteed Obligations, (e) demand
for performance or observance of, and any enforcement of any provision of, or
any pursuit or exhaustion of rights or remedies against Tenant or any other
guarantor of the Guaranteed Obligations, under or pursuant to the Transaction
Documents, or any agreement directly or indirectly relating thereto and any
requirements of diligence or promptness on the part of the holders of the
Guaranteed Obligations in connection therewith, and (f) to the extent such
Subtenant Guarantor lawfully may do so, any and all demands and notices of every
kind and description with respect to the foregoing or which may be required to
be given by any statute or rule of law and any defense of any kind which it may
now or hereafter have with respect to this Agreement, or any of the Transaction
Documents or the Guaranteed Obligations (other than that the same have been
discharged in accordance with the Transaction Documents).

 

9.                                       No Impairment, Etc.  The obligations,
covenants, agreements and duties of each of the Subtenant Guarantors under this
Agreement shall not be affected or impaired by any assignment or transfer in
whole or in part of any of the Guaranteed Obligations without notice to each
such Subtenant Guarantor, or any waiver by the Landlord or any holder of any of
the Guaranteed Obligations or by the holders of all of the Guaranteed
Obligations of the performance or observance by Tenant or any other guarantor of
any of the agreements, covenants, terms or conditions contained in the
Guaranteed Obligations or the Transaction Documents or any indulgence in or the
extension of the time for payment by Tenant or any other guarantor of any
amounts payable under or in connection with the Guaranteed Obligations or the
Transaction Documents or any other instrument or agreement relating to the
Guaranteed Obligations or of the time for performance by Tenant or any other
guarantor of any other obligations under or arising out of any of the foregoing
or the extension or renewal thereof (except that with respect to any extension
of time for payment or performance of any of the Guaranteed Obligations granted
by the Landlord or any other holder of such Guaranteed Obligations to Tenant,
such Subtenant Guarantor’s obligations to pay or perform such Guaranteed
Obligation shall be subject to the same extension of time for performance), or
the modification or amendment (whether material or otherwise) of any duty,
agreement or obligation of Tenant or any other guarantor set forth in any of the
foregoing,

 

7

--------------------------------------------------------------------------------


 

or the voluntary or involuntary sale or other disposition of all or
substantially all the assets of Tenant or any other guarantor or insolvency,
bankruptcy, or other similar proceedings affecting Tenant or any other guarantor
or any assets of Tenant or any such other guarantor, or the release or discharge
of Tenant or any such other guarantor from the performance or observance of any
agreement, covenant, term or condition contained in any of the foregoing without
the consent of the holders of the Guaranteed Obligations by operation of law, or
any other cause, whether similar or dissimilar to the foregoing.

 

10.                                 Reimbursement, Subrogation, Etc.  Each
Subtenant Guarantor hereby covenants and agrees that it will not enforce or
otherwise exercise any rights of reimbursement, subrogation, contribution or
other similar rights against Tenant (or any other person against whom the
Landlord may proceed) with respect to the Guaranteed Obligations prior to the
payment in full of all amounts owing with respect to the Amended Lease No. 3,
and until all indebtedness of Tenant to the Landlord shall have been paid in
full, no Subtenant Guarantor shall have any right of subrogation, and each
Subtenant Guarantor waives any defense it may have based upon any election of
remedies by the Landlord which destroys its subrogation rights or its rights to
proceed against Tenant for reimbursement, including, without limitation, any
loss of rights such Subtenant Guarantor may suffer by reason of any rights,
powers or remedies of Tenant in connection with any anti-deficiency laws or any
other laws limiting, qualifying or discharging the indebtedness to the
Landlord.  Until all obligations of Tenant pursuant to the Transaction Documents
shall have been paid and satisfied in full, each Subtenant Guarantor further
waives any right to enforce any remedy which the Landlord now has or may in the
future have against Tenant, any other guarantor or any other person and any
benefit of, or any right to participate in, any security whatsoever now or in
the future held by the Landlord.

 

11.                                 Defeasance.  This Agreement shall terminate
at such time as the Guaranteed Obligations have been paid and performed in full
and all other obligations of the Subtenant Guarantors to the Landlord under this
Agreement have been satisfied in full; provided, however, if at any time, all or
any part of any payment applied on account of the Guaranteed Obligations is or
must be rescinded or returned for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of Tenant), this
Agreement, to the extent such payment is or must be rescinded or returned, shall
be deemed to

 

8

--------------------------------------------------------------------------------


 

have continued in existence notwithstanding any such termination.

 

12.                                 Notices.  (a)  Any and all notices, demands,
consents, approvals, offers, elections and other communications required or
permitted under this Agreement shall be deemed adequately given if in writing
and the same shall be delivered either in hand, by telecopier with written
acknowledgment of receipt, or by mail or Federal Express or similar expedited
commercial carrier, addressed to the recipient of the notice, postpaid and
registered or certified with return receipt requested (if by mail), or with all
freight charges prepaid (if by Federal Express or similar carrier).

 

(b)  All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

(c)  All such notices shall be addressed,

 

if to the Landlord to:

 

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

if to any Subtenant Guarantor to:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

[Telecopier No. (617) 796-8385]

 

(d)  By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have

 

9

--------------------------------------------------------------------------------


 

the right to specify as its address any other address within the United States
of America.

 

13.                                 Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, including without
limitation the holders, from time to time, of the Guaranteed Obligations; and
all representations, warranties, covenants and agreements by or on behalf of the
Subtenant Guarantors which are contained in this Agreement shall inure to the
benefit of the Landlord’s successors and assigns, including without limitation
said holders, whether so expressed or not.

 

14.                                 Applicable Law.  Except as to matters
regarding the internal affairs of the Landlord and issues of or limitations on
any personal liability of the shareholders and trustees of the Landlord for
obligations of the Landlord, as to which the laws of the State of Maryland shall
govern, this Agreement, the Transaction Documents and any other instruments
executed and delivered to evidence, complete or perfect the transactions
contemplated hereby and thereby shall be interpreted, construed, applied and
enforced in accordance with the laws of The Commonwealth of Massachusetts
applicable to contracts between residents of Massachusetts which are to be
performed entirely within Massachusetts, regardless of (a) where any such
instrument is executed or delivered; or (b) where any payment or other
performance required by any such instrument is made or required to be made; or
(c) where any breach of any provision of any such instrument occurs, or any
cause of action otherwise accrues; or (d) where any action or other proceeding
is instituted or pending; or (e) the nationality, citizenship, domicile,
principal place of business, or jurisdiction of organization or domestication of
any party; or (f) whether the laws of the forum jurisdiction otherwise would
apply the laws of a jurisdiction other than The Commonwealth of Massachusetts;
or (g) any combination of the foregoing.

 

15.                                 Arbitration.  The Landlord or the Subtenant
Guarantors may elect to submit to arbitration any dispute hereunder that has an
amount in controversy in excess of $250,000.  Any such arbitration submitted
shall be conducted in Boston, Massachusetts in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then pertaining and
the decision of the arbitrators with respect to such dispute shall be binding,
final and conclusive on the parties.

 

In the event that any such dispute is submitted to arbitration hereunder, the
Landlord and the Subtenant Guarantors

 

10

--------------------------------------------------------------------------------


 

shall each appoint and pay all fees of a fit and impartial person as arbitrator
with at least ten (10) years’ recent professional experience in the general
subject matter of the dispute.  Notice of such appointment shall be sent in
writing by each party to the other, and the arbitrators so appointed, in the
event of their failure to agree within thirty (30) days after the appointment of
the second arbitrator upon the matter so submitted, shall appoint a third
arbitrator.  If either the Landlord or the Subtenant Guarantors shall fail to
appoint an arbitrator as aforesaid for a period of twenty (20) days after
written notice from the other party to make such appointment, then the
arbitrator appointed by the party having made such appointment shall appoint a
second arbitrator and the two (2) so appointed shall, in the event of their
failure to agree upon any decision within thirty (30) days thereafter, appoint a
third arbitrator.  If such arbitrators fail to agree upon a third arbitrator
within forty five (45) days after the appointment of the second arbitrator, then
such third arbitrator shall be appointed by the American Arbitration Association
from its qualified panel of arbitrators, and shall be a person having at least
ten (10) years’ recent professional experience as to the subject matter in
question.  The fees of the third arbitrator and the expenses incident to the
proceedings shall be borne equally between the Landlord and the Subtenant
Guarantors, unless the arbitrators decide otherwise.  The fees of respective
counsel engaged by the parties, and the fees of expert witnesses and other
witnesses called for the parties, shall be paid by the respective party engaging
such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Landlord and one to
the Subtenant Guarantors.  A judgment of a court of competent jurisdiction may
be entered upon the award of the arbitrators in accordance with the rules and
statutes applicable thereto then obtaining.

 

16.                                 Modification of Agreement.  No modification
or waiver of any provision of this Agreement, nor any consent to any departure
by any of the Subtenant Guarantors therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Landlord, and such
modification, waiver or consent shall be effective only in the specific
instances and for the purpose for which given.  No notice to or demand on any
Subtenant Guarantor in any case shall entitle such Subtenant

 

11

--------------------------------------------------------------------------------


 

Guarantor to any other or further notice or demand in the same, similar or other
circumstances.  This Agreement may not be amended except by an instrument in
writing executed by or on behalf of the party against whom enforcement of such
amendment is sought.

 

17.                                 Waiver of Rights by the Landlord.  Neither
any failure nor any delay on the Landlord’s part in exercising any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise or the
exercise of any other right, power or privilege.

 

18.                                 Severability.  In case any one or more of
the provisions contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby, but this Agreement shall be reformed and construed and
enforced to the maximum extent permitted by applicable law.

 

19.                                 Entire Contract.  This Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and shall supersede and take the place of any other instruments
purporting to be an agreement of the parties hereto relating to the subject
matter hereof.

 

20.                                 Headings; Counterparts.  Headings in this
Agreement are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument, and in pleading or proving any provision of
this Agreement, it shall not be necessary to produce more than one of such
counterparts.

 

21.                                 Remedies Cumulative.  No remedy herein
conferred upon the Landlord is intended to be exclusive of any other remedy, and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise.

 


22.                                 NONLIABILITY OF TRUSTEES.  THE DECLARATIONS
OF TRUST ESTABLISHING CERTAIN ENTITIES COMPRISING THE LANDLORD, COPIES OF WHICH,
TOGETHER WITH ALL AMENDMENTS THERETO (COLLECTIVELY, THE “DECLARATIONS”), ARE
DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF
MARYLAND, PROVIDE THAT

 

12

--------------------------------------------------------------------------------


 


THE NAMES OF SUCH ENTITIES REFER TO THE TRUSTEES UNDER SUCH DECLARATIONS
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH ENTITIES SHALL BE HELD
TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, SUCH ENTITIES.  ALL PERSONS DEALING WITH SUCH ENTITIES, IN ANY WAY,
SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITIES FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.


 

23.                                 Original Guaranty.  The Subtenant Guarantors
and the Landlord acknowledge and agree that this Agreement amends and restates
the Original Guaranty in its entirety with respect to the Guaranteed Obligations
and that this Agreement shall govern the rights and obligations of the Subtenant
Guarantors with respect to the Guaranteed Obligations from and after the date of
this Agreement.  Notwithstanding the foregoing, the Original Guaranty shall
continue to govern the rights and obligations of the Subtenant Guarantors with
respect to the Guaranteed Obligations (as defined in the Original Guaranty)
prior to the date of this Agreement and nothing contained in this Agreement
shall operate to release the Subtenant Guarantors from any such rights or
obligations.

 

[Remainder of page intentionally left blank.]

 

13

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal as of the date above first written.

 

 

SUBTENANT GUARANTORS:

 

 

 

FIVE STAR QUALITY CARE-CA II, LLC,

 

FIVE STAR QUALITY CARE-COLORADO, LLC,

 

FIVE STAR QUALITY CARE-GA, LLC,

 

FIVE STAR QUALITY CARE-IA, LLC,

 

FIVE STAR QUALITY CARE-KS, LLC,

 

FIVE STAR QUALITY CARE-MO, LLC,

 

FIVE STAR QUALITY CARE-NE, LLC,

 

FIVE STAR QUALITY CARE-WI, LLC,

 

FIVE STAR QUALITY CARE-WY, LLC,

 

FIVE STAR QUALITY CARE-NE, INC.,

 

ANNAPOLIS HERITAGE PARTNERS, LLC,

 

COLUMBIA HERITAGE PARTNERS, LLC

 

ENCINITAS HERITAGE PARTNERS, LLC

 

FREDERICK HERITAGE PARTNERS, LLC

 

HAGERSTOWN HERITAGE PARTNERS, LLC

 

NEWARK HERITAGE PARTNERS I, LLC

 

NEWARK HERITAGE PARTNERS II, LLC

 

REDLANDS HERITAGE PARTNERS, LLC and

 

STOCKTON HERITAGE PARTNERS, LLC

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President of each of the

 

 

foregoing entities

 

 

 

 

 

 

FRESNO HERITAGE PARTNERS, A

 

CALIFORNIA LIMITED PARTNERSHIP and

 

ROSEVILLE HERITAGE PARTNERS, A

 

CALIFORNIA LIMITED PARTNERSHIP

 

 

 

By:

Somerford Place LLC,

 

 

General Partner of each of the

 

 

foregoing entities

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

 

Travis K. Smith

 

 

 

Vice President

 

--------------------------------------------------------------------------------


 

THE LANDLORD HEREBY CONSENTS TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
THE GUARANTOR AND FURTHER ACKNOWLEDGES AND AGREES TO THE PROVISIONS OF
SECTION 23 OF THIS AGREEMENT.

 

SPTIHS PROPERTIES TRUST,
SPTMNR PROPERTIES TRUST, and
SNH SOMERFORD PROPERTIES
TRUST

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

Treasurer and Chief

 

Financial Officer of

 

each of the foregoing

 

entities

 

--------------------------------------------------------------------------------